United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2872
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  David Lee Perkins

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the Western District of Missouri
                                 ____________

                          Submitted: November 12, 2019
                             Filed: January 30, 2020
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

      After a bench trial, David Lee Perkins was found guilty of one count of
crossing a state line with intent to engage in a sexual act with a minor under the age
of twelve in violation of 18 U.S.C. § 2241(c). On appeal, Perkins challenges the
district court’s1 reliance on text message conversations to find that Perkins had the
requisite intent to engage in sexual acts with a minor when he crossed the state line.
We affirm.

                                   I. Background

      In 2013 Perkins worked for an apartment complex in Joplin, Missouri, when
he met a mother and her two children, Jane and John Doe, while they toured the
apartments. After moving into the complex, the mother and Perkins became friends.
Jane and John spent time with Perkins in the apartment complex’s offices, and the
mother socialized with Perkins. By the end of 2013 Perkins had moved away from
Joplin to open apartment complexes in other states. Perkins continued to
communicate with the mother and her children through video calls and telephone
conversations.

       After January 2014, Perkins’s work never took him to Missouri again. But
Perkins made frequent stops to Joplin to visit the mother and her children — at least
fifty-six separate hotel stays between January 2014 and December 2016. During
these visits it was normal for Jane and John to stay with Perkins in his hotel room as
well as for Perkins to spend a great deal of money on the children by purchasing gifts,
toys, food, trips, and clothes.

      On December 11, 2016, Doe’s mother was alone in Perkins’s hotel room during
one of these visits and decided to look through his iPad. On it, she found a video that
showed Perkins engaging in a sexual act with Jane Doe. She immediately called 911.




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-
       After Miranda warnings, Perkins confirmed he was in Joplin for recreation
rather than work and admitted to sexually abusing Jane Doe over a period of
approximately six months to a year. Perkins also admitted that he had discussed his
sexual abuse of Jane Doe with his friend Don Blankenship, and sent him videos and
images of the abuse. The forensic reports on Perkins’s iPad showed three video files
of Perkins engaging in sexually explicit conduct with Jane Doe as well as numerous
text message conversations with Blankenship that included sexually explicit photos
and videos of Jane Doe.

       The district court relied on a portion of the text message conversations between
Perkins and Blankenship sent between May 2016 and October 2016 discussing
Perkins’s sexual interactions with Jane Doe in order to find Perkins crossed the state
line with the intent to engage in these sexual acts. In these conversations, Perkins
described himself as “having withdrawals,” being “hooked,” having a preference for
the victim rather than her mother, and wanting to “unwrap” his gift. These messages
were frequently accompanied by images or videos.

       Following a bench trial, Perkins was convicted of aggravated sexual abuse of
a child under 18 U.S.C. § 2241(c). At the close of evidence, Perkins made an oral
motion for judgment of acquittal “simply based on insufficiency to prove intent”
when crossing the state line. The district court denied the motion, and in its Findings
of Fact, Conclusions of Law, and Adjudication of Guilt, the district court found that
these text message statements provided more than sufficient evidence to infer the
sexual activities between Perkins and the victim were more than incidental to his trips
to Joplin, Missouri.

                                    II. Analysis

       “In reviewing the denial of a motion for a judgment of acquittal, we review the
sufficiency of the evidence de novo, evaluating the evidence in the light most

                                         -3-
favorable to the verdict and drawing all reasonable inferences in its favor.” United
States v. Wright, 739 F.3d 1160, 1167 (8th Cir. 2014).

       A conviction under 18 U.S.C. § 2241(c)2 requires proof of two elements
beyond a reasonable doubt. First, Perkins must have crossed a state line with the
intent to engage in a sexual act with a person, and second, the person must not have
attained the age of twelve. 18 U.S.C. § 2241(c). The parties stipulated the following
facts in this case: (1) Perkins crossed a state line; (2) Perkins engaged in one or more
sexual acts with Jane Doe after he crossed a state line between April and December
2016; and (3) Jane Doe was less than twelve years old at the time Perkins engaged in
a sexual act with her. Therefore, before the district court and on appeal the only issue
is whether Perkins acted with the requisite intent when crossing into the state of
Missouri.

        The intent element of § 2241(c) is an issue of first impression for the Eighth
Circuit. We have, however, addressed the intent element in cases involving the
interstate transportation of a minor for the purpose of engaging in illegal sexual
activity under 18 U.S.C. § 2423(a). To prove the intent element under § 2423(a), the
“illicit behavior must be ‘one of the purposes motivating the interstate transportation,’
but need not be the dominant purpose,” and “[t]he sexual activity just may not be
merely incidental to the trip.” United States v. Duffin, 844 F.3d 786, 790 (8th Cir.
2016) (quoting United States v. Cole, 262 F.3d 704, 709 (8th Cir. 2001)); and United
States v. Hoffman, 626 F.3d 993, 996 (8th Cir. 2010). The Eighth Circuit has also
held intent for § 2423(a) “may be inferred from all the circumstances,” including the
defendant’s own statements. Cole, 262 F.3d at 709 (quoting Reamer v. United States,
318 F.2d 43, 49 (8th Cir. 1963)).

      2
       The text of the statute states “[w]hoever crosses a State line with intent to
engage in a sexual act with a person who has not attained the age of 12 years . . . shall
be fined under this title and imprisoned for not less than 30 years or for life.” 18
U.S.C. § 2241(c).

                                          -4-
       And, as the Fifth Circuit has explained, the defendant must have the same
intent to engage in sexual activity with a minor under both § 2241(c) and § 2423(a)
when undertaking some action, either crossing a state line when violating § 2241(c)
or transporting the minor in interstate commerce when violating § 2423(a). Sealed
Appellee v. Sealed Appellant, 825 F.3d 247, 252 (5th Cir. 2016). As such, the Fifth
Circuit reasoned, “it is logical to make the same inquiry when considering the
sufficiency of the evidence to support the intent element of either offense.” Id.

       Our sister circuits have likewise found that satisfying the intent element of
either § 2241(c) or § 2423(a) does not require the government to prove the sole
purpose for crossing or transporting across state lines was to engage in sexual acts
with a minor. Rather, such a desire must be one of the purposes or motivations for
traveling. See United States v. McGuire, 627 F.3d 622, 625 (7th Cir. 2010); United
States v. Farley, 607 F.3d 1294, 1335 (11th Cir. 2010); United States v. Cryar, 232
F.3d 1318, 1324 (10th Cir. 2000).

       We agree with this assessment. While the sexual activity must be more than
merely incidental to the trip across state lines, it need not be the sole or even
dominant purpose. A defendant has the requisite intent under § 2241(c) if engaging
in sexual activity with the minor was one of the purposes motivating the defendant
to cross state lines, even if the sexual activity is not the sole or dominant purpose for
the trip, so long as it is more than incidental.

       Here, Perkins claims there was no evidence to show he had the intent to
commit the crime at the moment he crossed the state line into Missouri. Perkins
asserts the district court relied too heavily on his text message conversations with
Blankenship — arguing if Perkins was already in Missouri when he sent the text
messages, then the messages are not evidence of his intent at the exact moment he
crossed the state line. We are unconvinced. While it is true the text messages sent
by Perkins do not explicitly state he was traveling to Missouri in order to sexually

                                          -5-
abuse Jane Doe, the tone implies it was the reason for the frequent trips back to
Joplin.

       The text conversation between Perkins and Blankenship on May 25, 2016, is
illustrative of the numerous conversations in evidence between the two and implied
that Perkins was “hooked” on the sexual abuse of Jane Doe and that he was already
anxious to get back to Joplin because of his “withdrawals” from sexual conduct with
the minor. The beginning of this conversation reads:

      a.     Sent by Defendant: “Dude... It’s only been a little over a wk and I’m
             having withdrawals, lol. She has me hooked.” [with 1 file attached]

      b.     From Blankenship: “Well now... Guess I know where you will spend
             Memorial Day weekend. To much drama around here.... People in an out
             of jail... Keep a distan”

      c.      Sent by Defendant: “Lol... I wished but I’m coming home. It’s been a
             while since I’ve seen every1, plus it’s mom’s b-day. Can’t wait to get bk
             out there though”

      d.     From Blankenship: “Yes it is. I say by tomorrow night that you will
             change ur plans....lol”

      e.     Sent by Defendant: “Yes especially if she keeps this up, lol. So wish
             FaceTime had better quality.” [with 3 photos attached]

This conversation alone, viewed in the light most favorable to the guilty verdict and
granting all reasonable inferences supported by the evidence, demonstrates Perkins
had sexually abused Jane Doe on the occasion of his recent trip to Joplin and had
plans to travel back to Missouri for the purpose of gratifying his desire again. Given
that Perkins returned to Joplin again in December 2016, the record is clear that he
brought these plans into fruition. The record further contains numerous other text



                                         -6-
message conversations, videos, and photographs of the sexual abuse of Jane Doe as
well as evidence of Perkins’s plans to return to Joplin.

       Conversely, there is also an absence of evidence supporting a conclusion
Perkins had a different predominate purpose for going to Missouri other than having
sexual contact with Jane Doe. Indeed, Perkins does not dispute he had no work-
related purpose for being in Joplin after January 2014. And he offered no other
justification for traveling there other than his platonic relationship with the family.
In fact, even Perkins apparently wondered if this reason would continue to plausibly
justify his repeated visits, causing him to consider sleeping with the mother in order
to avoid suspicion.

      In light of this evidence, we have no trouble agreeing with the district court in
concluding the sexual encounters with Jane Doe were a motivating purpose for
Perkins’s trips to Joplin and were not merely incidental. Because the trial evidence
would allow a reasonable factfinder to find beyond a reasonable doubt that Perkins
was guilty of crossing state lines with the intent to engage in sexual activities with
Jane Doe, a child less than twelve years of age, we affirm the denial of Perkins’s
motion for judgment of acquittal.

                                  III. Conclusion

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -7-